DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 6, 7, 12, 13, 14, and 19, and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 5, 6, 7, 12, 13, 14, and 19, and 20 recites the limitation "the different fractional reasonably values".  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. § 101 because the claimed invention is directed to judicial exception (i.e., an abstract idea) without significantly more. The claim(s) recite(s) steps related determining a modified fractional responsibility values based on modifying a plurality of initial responsibility values (i.e., abstract idea), more specifically: 
Regarding Claim 1, and similarly Claim 8 and 15;
A method, comprising: 
determining a plurality of initial responsibility values, which comprise a total responsibility value, of a plurality of occupants that are participating in a ridesharing event of a transport; 
determining a first sub-event associated with a first occupant in the transport during the ridesharing event; 
modifying each of the plurality of initial responsibility values of the plurality of occupants based on fractional responsibility values assigned to the first occupant based on the first sub-event, wherein the modified fractional responsibility values collectively comprise the total responsibility value; and 
sending the modified fractional responsibility values to the plurality of occupants.

MPEP 2106.04(a) indicates that claims that recite matter that falls within the following enumerated groupings of abstract ideas should be treated as reciting abstract ideas (emphasis added):
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations; 
(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claimed concepts above, under their broadest reason of interpretation covers subject matter viewed as a Mental Processes or Certain Methods Of Organizing Human Activity, more specifically:
Mental Processes: For example, the limitations for Claim 1, 8, and 15 recite determining a plurality of initial responsibility values, which comprise a total responsibility value, of a plurality of occupants that are participating in a ridesharing event of a transport; determining a first sub-event associated with a first occupant in the transport during the ridesharing event;  modifying each of the plurality of initial responsibility values of the plurality of occupants based on fractional responsibility values assigned to the first occupant based on the first sub-event, wherein the modified fractional responsibility values collectively comprise the total responsibility value; and  sending the modified fractional responsibility values to the plurality of occupants. Such limitations cover performance of the limitation in the mind but for the recitation of generic computer components (i.e., processor/memory/medium).  The examiner notes other than a processor/memory/medium nothing in the claim element precludes the step from practically being performed in the mind.  The examiner notes the steps recited above covers performance of the limitations in the mind but for the recitation of generic computer components, more specifically a user (i.e., driver) can manually set a plurality of initial reasonability values (i.e., fares) and modify them as needed based on events during the rideshare, and then further manually communicate such updates of the modified fractional reasonably values.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Certain Methods Of Organizing Human Activity:  The claims as drafted recited commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) (i.e., but for the recitation of generic computer components as noted above for the Mental Process). Accordingly, the claim recites an abstract idea.
Accordingly, Claims 1, 8, and 15 recite an abstract idea. 
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05(f)), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). In particular, the claim only recites additional elements of processor/memory/medium.  These elements in the steps are recited at a high-level of generality (i.e., a generic processor/memory performing such determination, modification, and sending) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of processor/memory/medium amounts to no more than mere instructions to apply the exception using a generic computer component.  Further, the additional elements of processor/memory/medium, as noted above, per MPEP 2106.05(d)(ii), are elements that describe well-understood, routine, conventional activities, for example, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, and storing and retrieving information in memory covers the performance of the additional elements as listed above.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
	Dependent Claims 2-7, 9-14, and 16-20  do not add “significantly more” to the eligibility of Claim 1, and similarly Claim 8, and 17. These claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.  The examiner further notes concepts of a smart contract and/or block chain, in Claims 3, 4, 7, 10, 11, 14, 17, 18, and 18 are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., blockchain network). Further such concepts are well-understood, routine, and conventional, see Andersen et al. (US 10,452,776 B2) that describes blockchain/smart contracts, see Background. These claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 12, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoham et al. (US 2017/0365030 A1).

Regarding Claim 1, and similarly Claim 8 and 15;
Shoham discloses a method, comprising: 
determining a plurality of initial responsibility values, which comprise a total responsibility value, of a plurality of occupants that are participating in a ridesharing event of a transport ([0006] - after picking up the first user and before dropping off the first user at a first drop-off location, a second ride request from a second wireless mobile communications device of a second user, the second ride request including a second starting point and a second desired destination; calculating a second estimated pick-up time based on a second current location of the taxi and the second starting point; sending a second confirmation to the second wireless mobile communications device, the second confirmation configured to cause an indication of the calculated second estimated pick-up time to appear on a display of the second wireless mobile communications device; and guiding the taxi to a second pick-up location for picking up the second user before dropping off the first user at a place associated with the first drop-off location and [0095] - For example, ridesharing management server 150 may receive a third ride request from a third user device, for example, user device 120C associated with user 130C, as shown in FIG. 1. Ridesharing management server 150 may process the request and assign the request to the vehicle while at least one of a first user and a second user is still in the vehicle and [0117] – and [0120] - At step 816, ridesharing management server 150 may calculate, based on the overlap, a fare split between the first user and the second user. For the shared portion of the ride, the corresponding fare may be shared by the first user and second user, wherein each user enjoys a discount. The discount may be the same or different for the first user and the second user, which may depend on factors such as the walking involved in the rides for each user, the total ride distance of each user, total number of rides taken by each user, and other ride service parameters set by each user);  As constructed fare split represents a plurality of initial responsibility values, which comprise a total responsibility value of a first user and second user that are participating in a ridesharing event of a transport
determining a first sub-event associated with a first occupant in the transport during the ridesharing event ([0095] - For example, ridesharing management server 150 may receive a third ride request from a third user device, for example, user device 120C associated with user 130C, as shown in FIG. 1. Ridesharing management server 150 may process the request and assign the request to the vehicle while at least one of a first user and a second user is still in the vehicle and [0120] - In some embodiments, where there are three or more users sharing a portion of the ride, the fare amount for each user may be further reduced correspondingly);  As constructed a sub-event of adding a third user would be a sub-event “associated” with a first occupant in the transport during the ridesharing event.
modifying each of the plurality initial responsibility values of the plurality of occupants based on fractional responsibility values assigned to the first occupant based on the first sub-event, wherein the modified fractional responsibility values collectively comprise the total responsibility value ([0095] - For example, ridesharing management server 150 may receive a third ride request from a third user device, for example, user device 120C associated with user 130C, as shown in FIG. 1. Ridesharing management server 150 may process the request and assign the request to the vehicle while at least one of a first user and a second user is still in the vehicle and [0120] - At step 816, ridesharing management server 150 may calculate, based on the overlap, a fare split between the first user and the second user. For the shared portion of the ride, the corresponding fare may be shared by the first user and second user, wherein each user enjoys a discount. The discount may be the same or different for the first user and the second user, which may depend on factors such as the walking involved in the rides for each user, the total ride distance of each user, total number of rides taken by each user, and other ride service parameters set by each user. In some embodiments, where there are three or more users sharing a portion of the ride, the fare amount for each user may be further reduced correspondingly);  As constructed an addition of a third user would lead to modifying the fare split (i.e., total responsibility value) between the first and second user (i.e., further reduction of the previous responsibility values of the first user and second user, for example the first user’s fare would be further reduced, the second user’s fare would be reduced, and the addition of the third  “fare” and
sending the modified fractional responsibility values to the plurality of occupants ([0122] - At step 818, ridesharing management server 150 may present the calculated fare split to the first user and the second user. For example, ridesharing management server 150 may respectively send to user device 120A and 120B, fare information regarding the shared portion and details of the split, fare information regarding the solo portion for each user, other charges involved for each user, and the total fare amount for

Regarding Claim 5, and similarly Claim 12 and 19;
Shoham disclose the method to Claim 1.
Shoham further teaches wherein the method further comprises transmitting the different factional responsibility values to profiles associated with the first and second occupants (FIG. 5 and FIG. 7 and [0097] – shared ride section and [0100] - Shared ride section 530 indicates an option to book a shared ride, where additional pick-ups and/or drop-offs may be allowed and [0101] - For example, the GUI may further include a user profile section, which indicates the user's account information, such as profile photo, user name, and contact information and [0122] - For example, ridesharing management server 150 may respectively send to user device 120A and 120B, fare information regarding the shared portion and details of the split, fare information regarding the solo portion for each user, other charges involved for each user, and the total fare amount for each user.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Shoham et al. (US 2017/0365030 A1) and further in view of Abbas et al. (US 2018/0060827 A1) and Asseal (US 2008/0091342 A1).

Regarding Claim 2 and similarly Claim 9 and 16;
Shoham disclose the method to Claim 1.
Shoham further discloses [concepts of a] transport sub-event associated with the first occupant and assigning a fractional responsibility value to the first occupant based on the ... transport sub-event ([0095] - For example, ridesharing management server 150 may receive a third ride request from a third user device, for example, user device 120C associated with user 130C, as shown in FIG. 1. Ridesharing management server 150 may process the request and assign the request to the vehicle while at least one of a first user and a second user is still in the vehicle and [0120] - At step 816, ridesharing management server 150 may calculate, based on the overlap, a fare split between the first user and the second user. For the shared portion of the ride, the corresponding fare may be shared by the first user and second user, wherein each user enjoys a discount. The discount may be the same or different for the first user and the second user, which may depend on factors such as the walking involved in the rides for each user, the total ride distance of each user, total number of rides taken by each user, and other ride service parameters set by each user. In some embodiments, where there are three or more users sharing a portion of the ride, the fare amount for each user may be further reduced correspondingly);  As constructed an addition of a third user would lead to modifying the fare split (i.e., total responsibility value) between the first and second user (i.e., further reduction of the previous responsibility values of the first user and second user, for example the first user’s fare would be further reduced, the second user’s fare would be reduced, and the addition of the third  “fare” 
Shoham fails to explicitly disclose wherein the method comprises: determining a priority transport sub-event associated with the first occupant based on one or more preferences and destinations, determining a weight to apply to the priority transport sub-event; and assigning ...based on the determined weight applied to the priority transport sub-event.  
However, in an analogous art, Abbas further comprising: determining a priority transport event associated with the first occupant based on one or more preferences and destinations (FIG. 2 and FIG. 3 – Priority Rules); determining ... the priority transport event (FIG. 3 and FIG. 8 and [0019] and [0026] - The first user enters the rules via the GUI 122.  For example, the first user can enter a rule that calendar events entered by the first user should be given priority over calendar events created by the second user and/or the third user in the case of scheduling conflicts); and assigning ...based on the determined ...priority transport event (FIG. 3 and FIG. 8 - and [0019] and [0026] - The first user enters the rules via the GUI 122.  For example, the first user can enter a rule that calendar events entered by the first user should be given priority over calendar events created by the second user and/or the third user in the case of scheduling conflicts).  As reasonably constructed, by giving a priority over another reads on a form of a weight being applied for such an adjustment, see [0043].
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Abbas to the sub-event of Shoham to include determining a priority transport event associated with the first occupant based on one or more preferences and destinations; determining ... the priority transport event; and assigning ...based on the determined ...priority transport event
One would have been motivated to combine the teachings of Abbas to Shoham to do so as it provides / allows a first user being given priority over a second user in case of scheduling conflicts (Abbas, [0026]). 
Further, in an analogous art, Assael teaches [concepts of] applying a weight to a ... transport... event and assigning ...based on the determined weight applied to the ... transport sub-event.  (Assael, [0009]-[0010] – K represents a weighting factor).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Assael to the priority transport sub-event of Shoham and Abbas to include the determination including concepts of applying a weight to a ... transport... event and adjusting based on the determining weight applied to the.... transport event.
One would have been motivated to combine the teachings of Assael to Shoham and Abbas to do so as it provides / allows matching of travels with similar travel requirements (Assael, [0001]).

Claim 3, 4, 10, 11, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoham et al. (US 2017/0365030 A1) in view of Barnes et al. (US 2019/0043121 A1) and Rao et al. (US 2020/0134592 A1).

Regarding Claim 3, and similarly 10 and 17;
Shoham discloses the method to Claim 1.
	Shoham further discloses identify[ing] the first sub-event ([0095] and [0120]).
Shoham fails to explicitly disclose initiating the blockchain smart contract...; and determining that the first sub-event was invoked based on a sub-event log updated during the ridesharing event.
However, in an analogous art, Barnes teaches determining that the first sub-event was invoked based on a sub-event log updated during the ridesharing event (FIG. 4-5 and [0029] – updated itinerary information).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Barnes to the sub-event Shoham to include determining that the first sub-event was invoked based on a sub-event log updated during the ridesharing event
One would have been motivated to combine the teachings of Barnes to Shoham to do so as it provides / allows determining how to split the fare for a ride share in a manner that is agreeable to each rider (Barnes, [0013]).
However, in an analogous art, Rao teaches further comprising: initiating the blockchain smart contract... Rao, [0040]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rao to the identify[ing] the first sub-event of Barnes and Shoham to include initiating the blockchain smart contract...
One would have been motivated to combine the teachings of Rao to Barnes and Greenberger to do so as it provides / allows increase net utilization of one or more vehicles that they own and further advertise the services that they can provide (Rao, [0015]). 

Regarding Claim 4, and similarly 11 and 18;
Shoham the method to Claim 1.
	Shoham fails to explicitly disclose further comprising: storing a satisfied responsibility value, profiles associated with the plurality of occupants, and a date and time associated with the ridesharing event, on the blockchain ledger.
However, in an analogous art, Barnes teaches further comprising: storing a satisfied responsibility value ([0019] – feedback), profiles associated with the first and second plurality of occupants ([0019]), and a date and time associated with the ridesharing event ([0029] – updated itinerary).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Barnes to the ridesharing event of Shoham to include storing a satisfied responsibility value, profiles associated with the plurality of occupants, and a date and time associated with the ridesharing event,.
One would have been motivated to combine the teachings of Barnes to Shoham to do so as it provides / allows determining how to split the fare for a ride share in a manner that is agreeable to each rider (Barnes, [0013]).
Further, in an analogous art, Rao further teaches storing... on the blockchain ledger ([0040] - In another embodiment, the system architecture 100 may include support for providing one or more smart contracts (not shown) and associated details on the peer-to-peer network 112 operating under the blockchain protocol 113.  In particular, the smart contracts may include details of the underlying business logic and transactional details (e.g., details related to the parties involved, terms of service, terms of payment, and the like in a digital contract format) which may serve to ensure that the provider 104 will be paid by the client 102 upon successful completion of a service and/or the usage of the product (e.g., the vehicle)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rao to the storing of Shoham and Barnes to include storing... on the blockchain ledger.
One would have been motivated to combine the teachings of Rao to Shoham and Barnes to do so as it provides / allows increase net utilization of one or more vehicles that they own and further advertise the services that they can provide (Rao, [0015]). 




Claim 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoham et al. (US 2017/0365030 A1) and further in view of in view of Barnes et al. (US 2019/0043121 A1) 

Regarding Claim 6, and similarly 13;
Shoham disclose the method to Claim 5.
Shoham fails to explicitly disclose further comprising: receiving confirmation notifications confirming the different fractional responsibility values
However, in an analogous art, Barnes teaches further comprising: receiving confirmation notifications confirming the different fractional responsibility values ([0020]-[0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Barnes to the confirmation of Shoham to include further comprising: receiving confirmation notifications confirming the different fractional responsibility values.
One would have been motivated to combine the teachings of Barnes to Shoham to do so as it provides / allows determining how to split the fare for a ride share in a manner that is agreeable to each rider (Barnes, [0013]).

Claim 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoham et al. (US 2017/0365030 A1) in view of Barnes et al. (US 2019/0043121 A1) further in view of Rao et al. (US 2020/0134592 A1).

Regarding Claim 7, and similarly 14 and 20;
Shoham and Barnes discloses the method to Claim 6 and/or Claim 12 and/or Claim 19.
Shoham fails to explicitly disclose responsive to receiving the confirmation notifications, storing satisfied responsibility values confirming the different fractional responsibility values were satisfied via the blockchain ledger.
However, in an analogous art, Barnes teaches discloses responsive to receiving the confirmation notifications, storing satisfied responsibility values confirming the different fractional responsibility values were satisfied... ([0019] – feedback).  Further, with respect to Claim 20, Barnes teaches receiving confirmation notifications confirming the different fractional responsibility values ([0020]-[0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Barnes to ridesharing event of Shoham to include responsive to receiving the confirmation notifications, storing satisfied responsibility values confirming the different fractional responsibility values were satisfied [and] with respect to Claim 20, receiving confirmation notifications confirming the different fractional responsibility values
One would have been motivated to combine the teachings of Barnes to Shoham to do so as it provides / allows determining how to split the fare for a ride share in a manner that is agreeable to each rider (Barnes, [0013]).
Further, in an analogous art, Rao further teaches storing... via the blockchain ledger ([0040] - In another embodiment, the system architecture 100 may include support for providing one or more smart contracts (not shown) and associated details on the peer-to-peer network 112 operating under the blockchain protocol 113.  In particular, the smart contracts may include details of the underlying business logic and transactional details (e.g., details related to the parties involved, terms of service, terms of payment, and the like in a digital contract format) which may serve to ensure that the provider 104 will be paid by the client 102 upon successful completion of a service and/or the usage of the product (e.g., the vehicle)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rao to storing Shoham and Barnes to include storing... via the blockchain ledger.
One would have been motivated to combine the teachings of Rao to Shoham and Barnes to do so as it provides / allows increase net utilization of one or more vehicles that they own and further advertise the services that they can provide (Rao, [0015]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, and 15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,392,915. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of U.S. Patent No. 11,392,915 recites a method, comprising: determining a plurality of initial responsibility values, which comprise a total responsibility value, of a plurality of occupants that are participating in a ridesharing event of a transport and storing the plurality of initial responsibility values on a block of a blockchain ledger; receiving sensor data captured from sensors of the transport while the ridesharing event is occurring with the plurality of occupants; determining a first sub-event associated with a first occupant in the transport during the ridesharing event based on the received sensor data; modifying, via a blockchain smart contract, each of the plurality of initial responsibility values of the plurality of occupants stored on another block of the blockchain ledger based on fractional responsibility values assigned to the first occupant based on the first sub-event, wherein the modified fractional responsibility values collectively comprise the total responsibility value of the ridesharing event of the transport; and storing, via the blockchain smart contract, the modified fractional responsibility values on the blockchain ledger.  The examiner notes the limitations noted above are obvious variants to that of Claim 1, 8, and 15 of the Instant Application.  Therefore Claims 1, 8, and 15 are rejected under nonstatutory double patenting.
 Regarding 2-7, 9-14, and 16-20, claims 2-7, 9-14, and 16-20 depend from independent Claim 1, 8, and 15, respectively, and inherit the Double Patenting rejection.

Claims 1, 8, and 15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,397,932 Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of U.S. Patent No. 11,397,932 recites a method comprising: receiving occupant selections for one or more sub-events of a ride-sharing event of a transport from a plurality of computing devices of a plurality of occupants that co-occupy the transport during the ride-sharing event; determining initial fractional responsibility values of the plurality of occupants for the ride-sharing event based on the occupant selections received from the plurality of computing devices and storing the initial fractional responsibility values on a blockchain; receiving, via a smart contract, sensor data sent from one or more hardware sensors of the transport, wherein the sensor data comprises a sub-event that is sensed from a user action on the transport during the ride-sharing event; determining, via the smart contract, whether a responsibility of the sub-event applies to a single occupant or all of the plurality of occupants based on options within a vehicle profile that is stored on a blockchain; adjusting the initial fractional responsibility values based on the determination; and updating the blockchain based on the adjusted fractional responsibility values.  The examiner notes the limitations noted above are obvious variants to that of Claim 1, 8, and 15 of the Instant Application.  Therefore Claims 1, 8, and 15 are rejected under nonstatutory double patenting.
 Regarding 2-7, 9-14, and 16-20, claims 2-7, 9-14, and 16-20 depend from independent Claim 1, 8, and 15, respectively, and inherit the Double Patenting rejection.
Claim 1, 8, and 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 17/874,173 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of copending Application No. 17/874,173 (reference application) recites a method comprising: receiving occupant selections for one or more sub-events of a ride-sharing event of a transport from a plurality of computing devices of a plurality of occupants that co-occupy the transport during the ride-sharing event; determining initial fractional responsibility values of the plurality of occupants for the ride-sharing event based on the occupant selections received from the plurality of computing devices; receiving sensor data sent from one or more hardware sensors of the transport, wherein the sensor data comprises a sub-event that is sensed from a user action on the transport during the ride-sharing event; and updating the initial fractional responsibility values based on the sensed user action.
The examiner notes the limitations noted above are obvious variants to that of Claim 1, 8, and 15 of the Instant Application.  Therefore Claims 1, 8, and 15 are rejected under provisional nonstatutory double patenting rejection
 Regarding 2-7, 9-14, and 16-20, claims 2-7, 9-14, and 16-20 depend from independent Claim 1, 8, and 15, respectively, and inherit the Double Patenting rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627